Exhibit 10.1

Amendment No. 1 to the
Prudential Financial, Inc.
2011 Deferred Compensation Plan for Non-Employee Directors


This Amendment No. 1 to the Prudential Financial, Inc. 2011 Deferred
Compensation Plan for Non-Employee Directors (the “Plan”) is effective as of
September 8, 2015.


Article II of the Plan is hereby amended to add the following new Section 2.3:


2.3. Limitation on Director Compensation. In no event shall the maximum
aggregate amount of cash and equity-based compensation (including, without
limitation, Deferred Stock Units) awarded to a Participant under the Director
Compensation Program established from time to time by the Board to compensate
Non-Employee Directors exceed $600,000 in a compensation year, as measured based
on the value thereof at the date of grant (for equity-based compensation) or the
scheduled payment date (for cash-based compensation) and not taking into account
any deferral thereof.
* * *
In all other respects, the form, terms and provisions of the Plan remain
unchanged and in full force and effect.

